
	
		II
		112th CONGRESS
		1st Session
		S. 1504
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Akaka (for himself,
			 Mr. Inouye, and Mr. Bingaman) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To restore Medicaid eligibility for citizens of the
		  Freely Associated States.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Restoration for Citizens of
			 Freely Associated States Act of 2011.
		2.Medicaid eligibility
			 for citizens of Freely Associated States
			(a)In
			 generalSection 402(b)(2) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is
			 amended by adding at the end the following:
				
					(G)Medicaid
				exception for citizens of Freely Associated StatesWith respect
				to eligibility for benefits for the program defined in paragraph (3)(C)
				(relating to medicaid), paragraph (1) shall not apply to any individual who
				lawfully resides in the United States (including territories and possessions of
				the United States) in accordance with—
						(i)section 141 of
				the Compact of Free Association between the Government of the United States and
				the Government of the Federated States of Micronesia, approved by Congress in
				the Compact of Free Association Amendments Act of 2003;
						(ii)section 141 of
				the Compact of Free Association between the Government of the United States and
				the Government of the Republic of the Marshall Islands, approved by Congress in
				the Compact of Free Association Amendments Act of 2003; or
						(iii)section 141 of the Compact of Free
				Association between the Government of the United States and the Government of
				Palau, approved by Congress in
				Public Law
				99–658 (100 Stat.
				3672).
						.
			(b)Exception to
			 5-Year limited eligibilitySection 403(d) of such Act (8 U.S.C.
			 1613(d)) is amended—
				(1)in paragraph (1),
			 by striking or at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)an individual described in section
				402(b)(2)(G), but only with respect to the designated Federal program defined
				in section
				402(b)(3)(C).
						.
				(c)Definition of
			 qualified alienSection 431(b) of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is
			 amended—
				(1)in paragraph (6),
			 by striking or at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(8)an individual who
				lawfully resides in the United States (including territories and possessions of
				the United States) in accordance with a Compact of Free Association referred to
				in section
				402(b)(2)(G).
						.
				(d)Conforming
			 amendmentsSection 1108 of the Social Security Act (42 U.S.C.
			 1308) is amended—
				(1)in subsection
			 (f), in the matter preceding paragraph (1), by striking subsection
			 (g) and inserting subsections (g) and (h); and
				(2)by adding at the
			 end the following:
					
						(h)The limitations
				of subsections (f) and (g) shall not apply with respect to medical assistance
				provided to an individual described in section 431(b)(8) of the Personal
				Responsibility and Work Opportunity Reconciliation Act of
				1996.
						.
				(e)Effective
			 dateThe amendments made by this section take effect on the date
			 of enactment of this Act and apply to benefits for items and services furnished
			 on or after that date.
			
